DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment filed 12/11/2020 is acknowledged. Claims 28-46 are now pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
Claim 37 (& 38) is drawn to “At least one storage device comprising computer readable instructions that, when executed”, wherein in the speciation as filed (see para.0070, 0076), the at least one storage device is not limited to statutory embodiments (i.e. as being only non-transitory).  Therefore, given the broadest interpretation of the claim, fail(s) to fall within a statutory category of invention. See MPEP § 2106.01. The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture or composition of matter (In Re Nuijten). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28, 32, 33, 37, 41, 42, 46  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. (US 2017/0295343).
As to Claim 28, Konishi et al. discloses A system comprising: 
a display device (fig.1-display panel 15);  and circuitry to: signal the display device to cause the display device to accept a selective update region at a time corresponding to a start of a frame, the display device to perform self-refresh based on the selective update region, the selective update region associated with at least one set of coordinates (fig.1; para.0053-0054, 0060-0061-The moving image processing unit 405 is an element that, for example, in the PSR2 mode, when information regarding the apex coordinates of the rectangle of a moving image region is transmitted from the processor 13 to the timing controller 11, grasps the position of the moving image region based on the apex coordinates and performs specific image processing on only the moving image region within one frame; para.0070-0076,0082); and transmit the selective update region to the display device via an embedded DisplayPort interface at the time corresponding to the start of the frame (para.0054-in the PSR2, for a region where there is a change in the drawing data (moving image region), the drawing data is transmitted from the processor 13 to the timing controller 11 through the eDP; para.0070, 0082).

As to Claim 32, Konishi et al. discloses wherein the display device is a display panel (fig.1- display panel 15).

A display controller comprising: memory (fig.1-frame memory 403); and circuitry to: signal a display panel to cause the display panel to accept a selective update region at a time corresponding to a start of a frame, the display panel to perform self-refresh based on the selective update region, the selective update region associated with at least one set of coordinates (fig.1; para.0053-0054, 0060-0061-The moving image processing unit 405 is an element that, for example, in the PSR2 mode, when information regarding the apex coordinates of the rectangle of a moving image region is transmitted from the processor 13 to the timing controller 11, grasps the position of the moving image region based on the apex coordinates and performs specific image processing on only the moving image region within one frame; para.0070-0076,0082); and transmit the selective update region to the display panel via an embedded DisplayPort interface at the time corresponding to the start of the frame (para.0054-in the PSR2, for a region where there is a change in the drawing data (moving image region), the drawing data is transmitted from the processor 13 to the timing controller 11 through the eDP; para.0070, 0082).

As to Claims 37, 41, 42, 46 have limitations similar to those of Claims 28, 32 and are met by the reference as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-31, 34-36, 38-40, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2017/0295343) in view of Nath et al. (US 2011/0242116).
As to Claim 29, Konishi et al. does not expressly disclose wherein the circuitry is to enter a sleep state after transmission of the selective update region to the display device.
 Nath et al. discloses wherein the circuitry is to enter a sleep state after transmission of the selective update region to the display device (para.0022; para.0024- when in self-refresh mode, the timing controller may receive instructions to power down components).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Konishi et al. with the teachings of Nath et al., the motivation being to save additional power.

As to Claim 30, Konishi et al. does not expressly disclose, but Nath et al. discloses:
 wherein the selective update region includes a plurality of scanlines, and the circuitry is to enter a sleep state after transmission of the plurality of scanlines to the display device (Nath-para.0022-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Konishi et al. with the teachings of Nath et al., the motivation being to save additional power.

As to Claim 31, Konishi et al. does not expressly disclose, but Nath et al. discloses: 
wherein the circuitry is to transition out of a sleep state prior to the time corresponding to the start of the frame (para.0024- TCON will exit out of self refresh mode after receiving another full frame and will wake up all necessary units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Konishi et al. with the teachings of Nath et al., the motivation being to save additional power.

	As to Claims 34-36, 38-40, 43-45 have limitations similar to those of Claims 29-31 and are met by the references as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627